Clayton, J.
This case is pending on a motion to dismiss the appeal because the transcript was not filed with the clerk of this court within 90 ‘days after the granting of the appeal by the court below. An order granting the appeal was made on the 26th day of January, 1900, and the transcript was filed with the clerk on May 22, 1900, or 116 days after the order of appeal was made. At our October 1901, term, the appeal was dismissed because not filed within the time limited by the statute. Mansf. Dig. § 1271 (Ind. T. Ann. St. 1899, § 773). Potts vs Watkins, 3 Ind. Ter. Rep. 566 (64 S. W. 537.) This dismissal of the appeal _ was entered October 4, 1901. On October 11, 1901, seven days after the dismissal, without any *120order of this court extending the time, a transcript identical with the one theretofore filed and passed on by us was again filed with the clerk of this court. This last transcript was filed nearly two years after the making of the order granting the appeal. Why this latter transcript was filed, we have had neither oral argument nor brief to enlighten us. Nor are we able to discover the reasons unless it was the intention of the appellants to abandon the first appeal, and to take one directly from this court. But be this as it may, that was not done; and this transcript having been filed more than 90 days after thev appeal was taken, and no further time granted by this court, the motion is sustained, and the appeal dismissed. . *